Fourth Court of Appeals
                                     San Antonio, Texas
                                          October 14, 2016

                                        No. 04-16-00437-CV

                                       Michael E. GEIGER,
                                            Appellant

                                                 v.

                                         Paul A. HAMPEL,
                                              Appellee

                     From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CI13615
                              Honorable Renée Yanta, Judge Presiding


                                          ORDER
Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice


           Appellant’s motion to stay this proceeding is DENIED.



It is so ORDERED on October 14, 2016.

                                                      PER CURIAM

ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court